


110 HR 726 IH: Windfall Elimination Provision Relief

U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 726
		IN THE HOUSE OF REPRESENTATIVES
		
			January 30, 2007
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to restrict
		  the application of the windfall elimination provision to individuals whose
		  combined monthly income from benefits under such title and other monthly
		  periodic payments exceeds a minimum COLA-adjusted amount of $2,500 and to
		  provide for a graduated implementation of such provision on amounts above such
		  minimum amount.
	
	
		1.Short titleThis Act may be cited as the
			 Windfall Elimination Provision Relief
			 Act of 2007.
		2.Windfall
			 elimination provision restricted to total monthly amounts in excess of
			 COLA-adjusted amount of $2,500Section 215(a)(7) of the
			 Social Security Act (42 U.S.C.
			 415(a)(7)) is amended—
			(1)in subparagraph
			 (A), by inserting after service’), the following: if the
			 sum of the individual’s primary insurance amount under paragraph (1) of this
			 subsection and the portion of the monthly periodic payment which is
			 attributable to noncovered service performed after 1956 (with such attribution
			 being based on the proportionate number of years of such noncovered service) is
			 greater than 1/12 of the amount established for purposes
			 of subparagraph (B)(iii)(I) under subparagraph (B)(iv), then;
			(2)in the second
			 sentence of subparagraph (B)(i), by striking (with such attribution
			 being based on the proportionate number of years of such noncovered
			 service) and inserting (as determined under subparagraph
			 (A));
			(3)in the last
			 sentence of subparagraph (B)(i), by striking the larger of and
			 all that follows through subsection (i)) and inserting the
			 following: the primary insurance amount determined under paragraph (1),
			 reduced (before the application of subsection (i)) by the applicable percentage
			 determined under clause (iii) of the excess of such amount over the larger of
			 the two amounts computed under the preceding two sentences,; and
			(4)by adding at the
			 end of subparagraph (B) the following new clauses:
				
					(iii)For purposes of clause (i), the
				applicable percentage in connection with any individual is the product (not
				greater than 100 percent) derived by multiplying 2.5 percentage points by the
				quotient determined under this clause. The quotient determined under this
				clause is the quotient derived by dividing—
						(I)the excess of the sum referred to in
				subparagraph (A) over 1/12 of the amount established for
				purposes of this subclause under clause (iv), by
						(II)1/480 of the
				excess of the dollar amount established for purposes of this subclause under
				clause (iv) over the dollar amount established for purposes of subclause (I)
				under clause (iv),
						rounded to
				the next higher multiple of 1 where such amount is a multiple of 0.5 and to the
				nearest multiple of 1 in any other case.(iv)For individuals whose concurrent
				entitlement described in subparagraph (A) commences in calendar year 2007, the
				dollar amounts established for purposes of subclauses (I) and (II) of clause
				(iii) shall be $30,000 and $40,000, respectively. For individuals whose
				concurrent entitlement described in subparagraph (A) commences in any calendar
				year after 2007, each of the amounts so established shall equal the product
				derived by multiplying the corresponding amount established with respect to
				calendar year 2007 by the quotient obtained by dividing—
						(I)the national average wage index (as
				defined in section 209(k)(1)) for the first of the 2 calendar years preceding
				the calendar year for which the determination is made, by
						(II)the national average wage index (as
				so defined) for 2005.
						Each amount
				established by this clause for any calendar year shall be rounded to the
				nearest multiple of $1, except that any amount so established which is a
				multiple of $0.50 but not of $1 shall be rounded to the next higher multiple of
				$1.. 
			3.Effective
			 dateThe amendments made by
			 section 2 shall apply with respect to benefits for months after the date of the
			 enactment of this Act. Notwithstanding section 215(f)(1) of the
			 Social Security Act, the Commissioner
			 of Social Security shall recompute primary insurance amounts to the extent
			 necessary to carry out the amendments made by section 2.
		
